UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-4724


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL HOPSON, a/k/a O.G., a/k/a Hop, a/k/a Big Homie,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright-Allen, District Judge. (4:13-cr-00096-AWA-DEM-2)


Submitted: October 18, 2018                                  Decided: November 5, 2018


Before AGEE, KEENAN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamison P. Rasberry, RASBERRY LAW, P.C., Virginia Beach, Virginia; Andrew A.
Protogyrou, PROTOGYROU & RIGNEY, PLC, Norfolk, Virginia, for Appellant. Tracy
Doherty-McCormick, Acting United States Attorney, Michael J. Frank, Special Assistant
United States Attorney, Alexandria, Virginia, Richard D. Cooke, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Following a five-day trial, a jury convicted Michael Hopson of several crimes

related to an extensive racketeering conspiracy. As relevant to this appeal, Hopson was

convicted of racketeering (RICO) conspiracy, in violation of 18 U.S.C. § 1962(d) (2012)

(Count 1); murder in aid of racketeering (and aiding and abetting), in violation of 18

U.S.C. §§ 1959(a)(1), (2) (2012) (Count 2); and conspiracy to commit murder in aid of

racketeering, and attempted murder in aid of racketeering (and aiding and abetting), in

violation of 18 U.S.C. §§ 1959(a)(5), 2 (2012) (Counts 6 & 7).           The district court

sentenced Hopson to concurrent terms of life imprisonment on Counts 1 and 2, and

concurrent 120-month sentences on Counts 6 and 7. * Hopson appeals, challenging the

sufficiency of the Government’s evidence on these counts of conviction. We affirm.

       An appellant challenging the sufficiency of the evidence “must overcome a heavy

burden.” United States v. Robinson, 855 F.3d 265, 268 (4th Cir. 2017) (internal quotation

marks omitted).     After viewing the evidence in the light most favorable to the

Government, we must decide whether “any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Id. (emphasis and internal

quotation marks omitted). It is the jury’s responsibility, “not ours, to resolve conflicts in

the testimony, to weigh the evidence, and to draw reasonable inferences from basic facts


       *
        Hopson was also convicted of conspiracy to possess with intent to distribute
marijuana, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(D) (2012) and 21 U.S.C. § 846
(2012), but does not challenge that conviction or the related 60-month concurrent
sentence.


                                             2
to ultimate facts.” Id. (internal quotation marks omitted). In deciding this question, this

court “defer[s] to the jury’s determinations of credibility and resolutions of conflicts in

the evidence, as they are within the sole province of the jury and are not susceptible to

judicial review.” United States v. Louthian, 756 F.3d 295, 303 (4th Cir. 2014). We will

not “overturn a substantially supported verdict” simply because we believe “the verdict

unpalatable” or conclude that “another, reasonable verdict would be preferable.”

Robinson, 855 F.3d at 268 (internal quotation marks omitted).

       Hopson’s primary appellate argument pertains to Count 1. Specifically, Hopson

contends that the Government failed to establish a “sufficient relationship” between the

crimes described by the Government’s witnesses, most of whom were members of the

Black P-Stones (“BPS”), the criminal gang led by Hopson, and an agreement toward a

common purpose.       Hopson concedes the instances of criminality these witnesses

described, but posits that the witnesses were engaged in these crimes for their own gain

rather than that of the BPS.

       But when the trial evidence is viewed in the light most favorable to the

Government, with all of the attendant reasonable inferences drawn in the Government’s

favor, see United States v. Savage, 885 F.3d 212, 219-20 (4th Cir.) (observing that, upon

review of the denial of a Fed. R. Crim. P. 29 motion, this Court allows “the government

the benefit of all reasonable inferences from the facts proven to those sought to be

established”), cert. denied, No. 18-5225, 2018 WL 3417529 (U.S. Oct. 1, 2018), it

supports the jury’s finding that this set of the BPS was a qualifying enterprise and that the

witnesses, led by Hopson, agreed to commit the predicate acts of murder, attempted

                                             3
murder, robbery, burglary, and distribution of marijuana, see United States v. Cornell,

780 F.3d 616, 624 (4th Cir. 2015) (explaining that to sustain a RICO conspiracy

conviction, “[t]he partners in the criminal plan need only agree to pursue the same

criminal objective, regardless of whether that criminal objective is ever started or carried

out” (internal quotation marks omitted)). As we have explained, “a RICO enterprise need

not have a rigid structure,” so long as it “at least consist[s] of an ongoing organization

that functions as a continuing unit.” United States v. Pinson, 860 F.3d 152, 162 (4th Cir.

2017) (per curiam) (alteration and internal quotation marks omitted). This is precisely

what the Government demonstrated vis-à-vis the testimonial evidence regarding BPS

meetings, the ritualized initiation process, the tiered disciplinary regime, and the unified

efforts of BPS members to commit predicate acts. Accord United States v. Olson, 450
F.3d 655, 664 (7th Cir. 2006) (observing that, “in informal organizations such as criminal

groups, there must be some structure, to distinguish an enterprise from a mere conspiracy,

but there need not be much” (internal quotation marks omitted)).                 The record

establishes—at a minimum—that members of the BPS benefited from these individuals’

shared efforts in trafficking illegal drugs, protecting the gang’s territories from outsiders,

and violently discouraging disloyalty within its ranks. We thus conclude the Government

proffered sufficient evidence from which the jury could reasonably find the elements of

“relationship” and “purpose,” as required by Boyle v. United States, 556 U.S. 938, 946

(2009).

       Hopson next contests the sufficiency of the evidence of his guilt on Count 2, in

which he was charged with murder in aid of racketeering (and aiding and abetting), in

                                              4
violation of 18 U.S.C. §§ 1959(a)(1), (2). This count is related to indicted codefendant

Darius Crenshaw’s murder of fellow BPS member, Enrique Shaw. Hopson contends that

the Government failed to adduce sufficient evidence to demonstrate that he shared

Crenshaw’s criminal intent and, further, that the weight of the trial evidence established

that Crenshaw was acting outside the scope of the BPS when he murdered Shaw.

       Under federal law, one who “aids, abets, counsels, commands; induces or

procures” the commission of a crime is punishable as a principal. 18 U.S.C. § 2. To

prove aiding and abetting, the Government must establish the defendant (1) took “an

affirmative act in furtherance of [an] offense, (2) with the intent of facilitating the

offense’s commission.” Rosemond v. United States, 572 U.S. 65, 71 (2014).

       Fatal to Hopson’s argument is the testimony of Desmond Finnell, another indicted

codefendant and BPS member.         Specifically, Finnell testified that Hopson directed

Crenshaw to murder Shaw in retaliation for Shaw’s perceived disloyalty. Accepting

Finnell’s testimony on this point, see Robinson, 855 F.3d at 268, it cannot be disputed

that Hopson acted in furtherance of the murder by ordering Crenshaw to murder Shaw—

even though Hopson was not present for the murder or otherwise involved in its

execution. See United States v. Argueta, 470 F. App’x 176, 178, 182 (4th Cir. 2012)

(unpublished after argument) (affirming convictions for murder in aid of racketeering and

conspiracy to commit murder in aid of racketeering based on witness testimony that

defendant “‘greenlight[ed]’” the murder). We thus conclude the Government’s evidence

was sufficient to support the jury’s guilty verdict on Count 2 under a theory of aiding and

abetting.

                                            5
      Finally, we consider Hopson’s challenge to the legal sufficiency of the

Government’s evidence of his guilt on Counts 6 and 7. These counts relate to the March

9, 2009, shooting by two other BPS members, Marcellus Williams and Anthony Steward.

Specifically, Williams testified that Arnold Tucker, a rival gang member, had been

searching for, and threatening to kill, Williams. When Williams and Steward happened

upon Tucker’s mother’s home, where they believed Tucker lived, they shot at it

repeatedly. Hopson contends that the Government’s evidence was legally insufficient to

demonstrate his shared criminal intent because (1) Hopson was not present for the

shooting; and (2) the men acted without Hopson’s prior authorization.

      This argument, like the prior two, fails to account for the facts viewed in the light

most favorable to the Government. Williams explained that seeking Hopson’s approval

for this shooting was not necessary because Hopson previously directed members of the

BPS to shoot all rival gang members. Other members of the BPS corroborated this

directive. We conclude that this evidence was sufficient to demonstrate that Hopson—

the identified leader of the BPS who specifically directed BPS members to kill rival gang

members in retaliation for the rival gangs’ attacks on the BPS—was guilty of both

conspiracy to commit murder, and aiding and abetting attempted murder, in aid of

racketeering. See, e.g., United States v. Smith, 413 F.3d 1253, 1278 (10th Cir. 2005) (“A

conviction under § 1959(a) will stand even when the underlying crime was sanctioned by

a high-ranking leader of the RICO enterprise, if the high-ranking leader was expected to

act and any failure to do so would have undermined his position in the enterprise.”),



                                            6
overruled on other grounds, United States v. Hutchinson, 573 F.3d 1011, 1020-22 (10th

Cir. 2009).

       For these reasons, we affirm the district court’s criminal judgment. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            7